   Case 18-01531-MBK          Doc 21     Filed 04/09/19 Entered 04/11/19 11:30:11   Desc Main
                                        Document      Page 1 of 15


   FOR PUBLICATION
    UNITED STATES
    MANASQUANRUPTCY COURT
    DISTRICT OF NEW JERSEY
    Caption in Compliance with D.N.J. LBR 9004-2(c)




In Re: LYNN Z. SMITH,                                     Case No. 17-34862 (MBK)
              Debtor.
                                                          Chapter 7

ANDREA DOBIN, Chapter 7 Trustee,
              Plaintiff,                                  Adv. Pro. No. 18-01531 (MBK)
      v.
SHAUN GOLDEN, Sheriff of Monmouth County,
and MANASQUAN SAVINGS BANK,

             Defendant.


   Andrea Dobin
   McManimon Scotland & Baumann, LLC
   427 Riverview Plaza
   Trenton, NJ 08611
   The Chapter 7 Trustee
   Ross J. Switkes
   McManimon Scotland & Baumann, LLC
   427 Riverview Plaza
   Trenton, NJ 08611
   Attorney for the Chapter 7 Trustee
   Lori Reynolds
   O’Donnell McCord, P.C.
   15 Mt. Kemble Avenue
   Morristown, NJ 07960
   Attorney for the Sheriff of Monmouth County
   Carol L. Knowlton
   Gorski & Knowlton PC
   311 Whitehorse Avenue
   Suite A
   Hamilton, NJ 08610
   Attorney for Manasquan Savings Bank
Case 18-01531-MBK             Doc 21      Filed 04/09/19 Entered 04/11/19 11:30:11                        Desc Main
                                         Document      Page 2 of 15




                                       MEMORANDUM DECISION


         This matter comes before the Court upon the complaint (the “Complaint”) filed by

Andrea Dobin, chapter 7 trustee (the “Trustee”), against defendants Shaun Golden, Sheriff of

Monmouth County (the “Sheriff”), and Manasquan Savings Bank (“Manasquan”) (collectively

“Defendants”). The Complaint objects to the Sherriff’s asserted commission on the sale price of

Lynn Z. Smith’s (the “Debtor’s”) former residence at 409 Saint Clair Avenue, Spring Lake, NJ

07762 (the “Property”), and to Manasquan’s claim for reimbursement to the extent it is held

liable for payment. The Court conducted a hearing on this matter on February 27, 2019. The

Court has accepted and reviewed all submissions submitted by the Trustee, Lori D. Reynolds

(“Ms. Reynolds”), counsel for the Sheriff, and Carol L. Knowlton (“Ms. Knowlton”), counsel for

Manasquan. For the reasons expressed below, the Court grants judgment in favor of the

Defendants. The Court issues the following findings of fact and conclusions of law as required

by FED. R. BANKR. P. 7052.1

    I.       Jurisdiction

         The Court has jurisdiction over this contested matter under 28 U.S.C. § § 1334(a) and

157(a) and the Standing Order of the United States District Court dated July 10, 1984, as amended

September 18, 2012, referring all Bankruptcy cases to the Bankruptcy court. This matter is a core




1
 To the extent that any of the findings of fact might constitute conclusions of law, they are adopted as such.
Conversely, to the extent that any conclusions of law constitute findings of fact, they are adopted as such.




                                                          2
Case 18-01531-MBK              Doc 21      Filed 04/09/19 Entered 04/11/19 11:30:11                        Desc Main
                                          Document      Page 3 of 15


proceeding within the meaning of 28 U.S.C. § 157(b)(2)(A), (B), (K) & (O). Venue is proper in

this Court pursuant to 28 U.S.C. § § 1408 and 1409.

    II.      Background and Procedural History

          On January 4, 2017, Manasquan obtained a final judgment of foreclosure on the

Property in the aggregate amount of $307,632.33, which included costs and counsel fees plus

interest. A writ of execution authorizing the sale of the Property was issued and sent to the

Sheriff on March 8, 2017. A sale of the Property was initially schedule by the Sherriff for June

19, 2017. The sale was postponed on numerous occasions for various reasons. On December 11,

2017, the Debtor filed a voluntary petition under chapter 13 of title 11 of the United States Code,

11 U.S.C. § § 101, et. seq. On January 3, 2018, the Court entered an Order converting the

Debtor’s chapter 13 case to one under chapter 7.2 On May 24, 2018, the Court entered an Order

Approving Bidding Procedures and at 2:00 p.m. on July 17, 2018, the Trustee conducted an in

court auction sale of the Property. On July 26, 2018, the Court entered an order approving the

sale of the Property for $1,015,000 and directed the Trustee to pay Manasquan the undisputed

amount of $335,232.90, plus accrued interest, at the time of closing. On November 1, 2018, the

Trustee consummated the sale of the Property. At closing, the purchaser’s title company

disbursed $337,802.96 to Manasquan. The Sheriff has asserted that he is entitled to a statutory

sheriff’s commission based upon on the sale price of the Property. The Trustee commenced this



2
  The tortuous history of the Debtor’s and her spouse’s efforts to fend off Manasquan’s foreclosure efforts through
state trial and appellate courts, multiple bankruptcy filings and scores of appeals in the federal and state courts are
not relevant to the discrete issues presented in this adversary proceeding. As such, the Court will not detail these
efforts but refer parties to a summary provided by the Third Circuit in its non-precedential opinion dated December
17, 2018. In re Smith, No. 18-3000, 2018 WL 6617891, at *1 (3d Cir. Dec. 17, 2018).



                                                           3
Case 18-01531-MBK           Doc 21    Filed 04/09/19 Entered 04/11/19 11:30:11             Desc Main
                                     Document      Page 4 of 15


adversary proceeding in which she objects to the requested commission by filing and serving a

Complaint on October 23, 2018. On January 8, 2019, counsel for the Sherriff filed a motion to

dismiss the Trustee’s adversary Complaint, or, in the alternative, for summary judgment.

Counsel for Manasquan filed an answer to the Complaint on January 9, 2019 and the Trustee

filed a cross motion for summary judgment on February 4, 2019. On February 7, 2019, the

Sheriff filed a Motion to Dismiss the Adversary Proceeding, which is perhaps more accurately

characterized as either a cross motion, or a submission in support of his original motion. A

hearing was held on February 27, 2019. All parties have agreed that the Court should rule on the

competing submissions as cross motions for summary judgment on all counts.

   III.      Summary of Issues

          This case centers on whether the Sheriff is entitled to receive a commission for his efforts

in the foreclosure process, notwithstanding that those efforts were interrupted when the Debtor

filed for bankruptcy, and that the foreclosure judgement was ultimately satisfied from proceeds

of an auction sale conducted by the Trustee. If ruling in the affirmative, the Court must then

determine the amount of the commission to which the Sheriff is entitled, and whether the

bankruptcy estate or Manasquan is responsible for payment.

          The Trustee seeks to have the commission denied in its entirety. In support of this

position, the Trustee first asserts that a sale by a bankruptcy trustee is outside the purview of N.J.

STAT. ANN. 22A:4-8, and should not be classified as a “settlement,” as such would contravene

traditional notions of a “settlement.” Second, the Trustee contends the state statute is preempted

by the Bankruptcy Code, as it is in direct conflict with the objectives underlying bankruptcy law




                                                   4
Case 18-01531-MBK             Doc 21       Filed 04/09/19 Entered 04/11/19 11:30:11                       Desc Main
                                          Document      Page 5 of 15


– to provide an equitable distribution of the debtor’s assets among her creditors. Finally, the

Trustee argues in the event the Court is inclined to award a commission, that such commission

be calculated on Manasquan’s recovery (i.e. the foreclosure judgment), rather than the price

garnered at auction.3

         The Sheriff argues that the sale constitutes a settlement within the meaning of the statute

because the foreclosure judgment was satisfied after a writ of execution had been issued.

Therefore, he maintains, he is entitled to the statutorily mandated commission provided for in

N.J. STAT. ANN. 22A:4-8. Additionally, the Sheriff proffers two arguments against preemption.

First, he argues no Congressional intent to preempt can be inferred because there is nothing in

the bankruptcy code to indicate a Congressional intent to override the settlement of a writ of

execution. Second, he contends that the state statute does not conflict with federal law because it

creates no impediment to the Trustee’s ability to administer the bankruptcy estate in harmony

with the bankruptcy code. Manasquan agrees with the Sheriff’s position and points out that the

Trustee’s argument – premised on the “merger doctrine”4 – is erroneous because the Sheriff’s

commission is not based on the mortgage documents or § 506(b), but rather on New Jersey

statute, case law and custom.




3
  Initially, there was a dispute as to whether – in the event a commission is awarded – it should be added to the
Bank’s allowed claim and paid from the bankruptcy estate, or whether Manasquan should bear the cost. During oral
argument, the Court queried whether the Sheriff’s commission would fall within the award of “costs” included in the
January 4, 2017 foreclosure judgment. In this regard, N.J. STAT. ANN. 22A: 2-8 provides that a party awarded costs
may include “sheriff’s fees for service of process or other mandate or proceeding.” After a review of relevant
authority, the Trustee has since agreed to pay any commission out of estate funds.
4
  The “merger doctrine” is the legal principle that a judgment settles everything involved in the right to recover – all
matters that were raised, and all those that might have been asserted. In re Stendardo, 991 F.2d 1089, 1094–95 (3d
Cir. 1993), as amended (June 21, 1993).



                                                           5
Case 18-01531-MBK         Doc 21     Filed 04/09/19 Entered 04/11/19 11:30:11            Desc Main
                                    Document      Page 6 of 15


         The three issues before this Court are: (1) whether a sale conducted by a chapter 7 trustee

constitutes a “settlement” so as to warrant the payment of a statutory sheriff’s commission; (2) to

the extent the Sheriff is entitled to any commission, whether it should be calculated based on the

foreclosure judgment amount or the sale price; and (3) whether the commission is to be paid

from estate funds or deducted from the Manasquan’s foreclosure judgment amount.

   IV.      Standard for Summary Judgment

         Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R.

CIV. P. 56(a). As the Supreme Court has indicated, “[s]ummary judgment procedure is properly

regarded not as a disfavored procedural shortcut, but rather an integral part of the Federal Rules

as a whole, which are designed ‘to secure the just, speedy, and inexpensive determination of

every action.’” Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986) (citing FED. R. CIV. P. 1). “In

deciding a motion for summary judgment, the judge’s function is to determine if there is a

genuine issue for trial.” Josey v. John R. Hollingsworth Corp., 996 F.2d 632, 637 (3d Cir. 1993).

         The moving party bears the initial burden of demonstrating the absence of a genuine

dispute of material fact. Huang v. BP Amoco Corp., 271 F.3d 560, 564 (3d Cir. 2001) (citing

Celotex Corp., 477 U.S. at 323. In determining whether a factual dispute warranting trial exists,

the court must view the record evidence and the summary judgment submissions in the light

most favorable to the non-movant. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).

Disputed material facts are those “that might affect the outcome of the suit under the governing

law.” Id. at 248. A dispute is genuine when it is “triable,” that is, when reasonable minds could




                                                  6
Case 18-01531-MBK         Doc 21    Filed 04/09/19 Entered 04/11/19 11:30:11               Desc Main
                                   Document      Page 7 of 15


disagree on the result. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986) (citations omitted).

        “Once the moving party establishes the absence of a genuine dispute of material fact,

however, the burden shifts to the non-moving party to ‘do more than simply show that there is

some metaphysical doubt as to the material facts.’” In re Moran-Hernandez, 544 B.R. 796, 800

(Bankr. D.N.J. 2016) (quoting Matsushita, 475 U.S. at 586). A party may not defeat a motion for

summary judgment unless it sets forth specific facts, in a form that “would be admissible in

evidence,” establishing the existence of a genuine dispute of material fact for trial. FED. R. CIV.

P. 56(e) (providing that in response to a summary judgment motion the “adverse party may not

rest upon the mere allegations or denials of [its] pleading, but the adverse party’s response, by

affidavits or as otherwise provided in this rule, must set forth specific facts showing that there is

a genuine [dispute] for trial”). See also Fireman's Ins. Co. of Newark, N.J. v. DuFresne, 676 F.2d

965, 969 (3d Cir. 1982); Olympic Junior, Inc. v. David Crystal, Inc., 463 F.2d 1141, 1146 (3d

Cir. 1972). If the nonmoving party’s evidence is a mere scintilla or is not “significantly

probative,” the court may grant summary judgment. Liberty Lobby, Inc., supra, 477 U.S. at 249–

250. “Where the record taken as a whole could not lead a rational trier of fact to find for the non-

moving party, there is no ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587.

   V.      Discussion

        For the reasons set forth in detail below, the Court makes the following determinations. An

auction or private sale performed by a chapter 7 trustee, subsequent to the scheduling of a

foreclosure sale by a sheriff, constitutes a settlement within the meaning of N.J. STAT. ANN. 22A:4-




                                                  7
Case 18-01531-MBK              Doc 21      Filed 04/09/19 Entered 04/11/19 11:30:11                        Desc Main
                                          Document      Page 8 of 15


8. The Sheriff is entitled to receive one-half of the statutory commission pursuant to the plain

language of the statute. The commission shall be calculated based on the amount of the foreclosure

judgment and paid from bankruptcy estate funds as part of the satisfaction of the secured creditor’s

claim.5

          A sheriff’s right to compensation from execution sale proceeds is governed by N.J. STAT.

ANN. 22A:4-8, which provides the following:

          When a sale is made by virtue of an execution the sheriff shall be entitled to charge
          the following fees: On all sums not exceeding $5,000.00, 6%; on all sums
          exceeding $5,000.00 on such excess, 4%; the minimum fee to be charged for a sale
          by virtue of an execution, $50.00.

          ...

          When the execution is settled without actual sale and such settlement is made
          manifest to the officer, the officer shall receive ½ of the amount of percentage
          allowed herein in case of sale.

“New Jersey case law is well settled where the parties to a foreclosure proceeding resolve the

matter obviating the need for a sheriff's sale, then the sheriff is entitled to one-half commission

for his efforts to secure the property.” In re Jones, No. 06-16416, 2008 WL 3833425, at *2

(Bankr. D.N.J. Aug. 13, 2008) (citing Sturges v. Lackawanna & W.R. Co., 27 N.J.L. 424, 426

(Sup. Ct. 1859)).

          It is of no consequence to the sheriff how the matter is arranged between the
          plaintiff and the defendant. If anything is done between them, by which a sale is
          rendered unnecessary, that must be considered a settlement within the meaning of
          the act. The execution is then settled without a sale; its operation is suspended by
          the act of the parties; the sheriff can proceed upon it no further, unless it may be to


5
  It should go without saying that if the sale does not produce sufficient funds to satisfy the secured claim, including
the applicable sheriff’s commission, the Trustee should not proceed with the sale and should abandon the estate’s
interest.



                                                           8
Case 18-01531-MBK         Doc 21    Filed 04/09/19 Entered 04/11/19 11:30:11              Desc Main
                                   Document      Page 9 of 15


        make his own costs; and he becomes entitled to the allowance provided by the
        statute.

Sturges, 27 N.J.L. at 426.

        Bankruptcy courts in the District of New Jersey have addressed this issue on a few

occasions. Notably, in In re Loehwing, the trustee sold property after the sheriff received a writ

of execution, set up and advertised a sale. Dobin v. Wa. Mut. Manasquan., F.A. (In re Loehwing),

320 B.R. 281, 283 (Bankr. D.N.J. 2005). The issue in Loehwing was whether “satisfaction of a

mortgage foreclosure judgment from proceeds of sale, before sheriff has completed his duties, is

in nature of ‘settlement,’ such as will trigger sheriff's right to payment of one-half commission

pursuant to N.J. STAT. ANN. § 22A:4–8.” Id. at 281. In that case, Judge Lyons held that, “a sale

of the property by the Chapter 7 Trustee in the bankruptcy case was in fact a “settlement”

entitling the sheriff to a commission on the sale.” Id. at 285. In reaching its conclusion, Judge

Lyons relied on the definition of settlement provided in Black’s Law Dictionary and New Jersey

state law, as interpreted by the court in Sturges. Ultimately, the Loehwing court reasoned that a

“payment or satisfaction of a mortgage” and “anything . . . done between [the parties], by which

a sale is rendered unnecessary, . . . must be considered a settlement.” In re Jones, No. 06-16416,

2008 WL 3833425, at *3 (Bankr. D.N.J. Aug. 13, 2008) (citing Loehwing, 320 B.R. 281 at 285-

6, n. 3.)

        The Trustee cites In re Bejjani, In re Dominguez, and In re Jones in support of her

preemption argument. In re Bejjani, No. 02–3302, 2003 WL 23967621, (Bankr. D.N.J.

September 2, 2003); In re Dominguez, No. 05 32129, 2006 WL 4452976, (Bankr. D.N.J. Apr. 7,

2006); In re Jones, 2008 WL 3833425. In Bejjani, decided by Judge Steckroth prior to



                                                 9
Case 18-01531-MBK             Doc 21      Filed 04/09/19 Entered 04/11/19 11:30:11                        Desc Main
                                         Document     Page 10 of 15


Loehwing, a debtor in possession and his non-debtor spouse sold property after a writ had been

delivered to the sheriff. Bejjani, 2003 WL 23967621, at *3-5.6 The court concluded that the

parties’ actions did not constitute a settlement for purposes of N.J. STAT. ANN. 22A:4–8. Id. at

13. For Judge Steckroth, a settlement under the statute applies only to the situation where the

parties settle the action and satisfy the writ of execution absent an actual sale by the sheriff, and

the statute does not apply to a bankruptcy court approved sale that occurs after a bankruptcy

petition has been filed. Id. at 13. The Bejjani court saw the commission as an impermissible

windfall to the sheriff that would have to be paid from the bankruptcy estate and so the

commission was disallowed. As with Judge Lyons in Loehwing, this Court is not persuaded by

the analysis in Bejjani and notes that no opinion by a judge in this multi-judge district is binding

on another judge. As will be discussed further, the broad application of the term “settlement,” as

employed in Sturges, supra, encompasses the satisfaction of a foreclosure judgment through a

bankruptcy sale prior to the completion of the sheriff’s sale. The single exception, as discussed

below, is when congressional policy to support a debtor’s reorganization efforts demands a

contrary result.

         In In re Dominguez, “the debtor filed her chapter 13 petition just prior to the scheduled

foreclosure sale of her residence.” Dominguez, 2006 WL 4452976, at *1. The debtor then

proposed a reinstatement and cure plan, whereby the debtor would reinstate the terms of the

mortgage and cure the past due amounts. Id. at *3. No sale of the property was ever



6
  Unlike the case at bar, in Bejjani, the bankruptcy was filed nearly a month before the sheriff posted the property for
sale and six weeks before the sheriff advertised the sale. Thus, the sheriff in Bejjani sought commissions for services
rendered in violation of the automatic stay.



                                                          10
Case 18-01531-MBK         Doc 21    Filed 04/09/19 Entered 04/11/19 11:30:11               Desc Main
                                   Document     Page 11 of 15


contemplated. Id. The court held that to construe the case as a settlement for the purposes of N.J.

STAT. ANN. 22A:4-8 was not reasonably within the intent of the statute and would grant the

sheriff an impermissible windfall. Id. The court reasoned that there was no conduct by any party

that resembled a foreclosure sale or brought about the satisfaction of a debt that would entitle the

sheriff to a commission and that the automatic stay precluded the sheriff and the secured creditor

from proceeding with the sale. Id.

        Likewise, in In re Jones, the debtor filed a chapter 13 petition after the sheriff received a

writ of execution. In re Jones, 2008 WL 3833425, at *1-2. Instead of a sale, the debtor cured the

defaults and obtained a complete reinstatement of the loan. Id. Judge Steckroth, revisiting this

issue in Jones, followed the logic employed in In re Dominguez in writing the following:

        The instant matter is factually similar because . . . the Debtor, simply proposed to
        cure and reinstate her mortgage without sale of the Property. Thus, no settlement
        as described in N.J. STAT. ANN. 22A:4–8 resulted. To allow a commission each
        time a mortgage is reinstated in a Chapter 13 proceeding after the writ is delivered
        to the sheriff would be unreasonable and cause a windfall to the sheriff. Simply put,
        interpreting N.J. STAT. ANN. 22A:4–8 to include reinstatement of a mortgage in the
        meaning of “settlement” is counterproductive to the fresh start sought by a debtor
        through filing for bankruptcy.

Id. at 4.

        This Court is not persuaded by the cases cited by the Trustee or convinced by the

preemption argument. As an initial matter, Dominguez and Jones were chapter 13 cases and

presented facts distinct from those before this Court. In both cases the debtors chose to satisfy their

obligations through cure and reinstatement, rather than a sale. The goals of chapter 13 do not

always align with those of chapter 7. Chapter 13 was designed to enable a debtor to reorganize and

repay his debts over time under a structured rehabilitation plan. Instead of opting for liquidation



                                                  11
Case 18-01531-MBK            Doc 21     Filed 04/09/19 Entered 04/11/19 11:30:11                     Desc Main
                                       Document     Page 12 of 15


under chapter 7, a debtor may retain his assets by repaying his creditors under court supervision.

In this manner a debtor may save his home. See In re Gonzalez, 550 B.R. 711, 725 n.35 (Bankr.

E.D. Pa. 2016) (collecting cases); In re Nepil, 206 B.R. 72, 75 (Bankr. D.N.J. 1997) (“A main area

of expansion [of chapter 13 as compared to chapter XIII under the prior Act] was the Code's

recognition of the desire of homeowners to save their homes through Chapter 13.”). If the courts

were to allow a sheriff’s commission in a chapter 13, such practice would impede the objectives

of that chapter. Saddling debtors with an additional expense would diminish the viability of chapter

13 as a means of saving one’s home. A chapter 7 presents no such concern.

        In a chapter 7, the property is liquidated and the commission can be paid from the proceeds

of that sale. In this case, the Sheriff’s commission will not create a hurdle to rehabilitation because

the Debtor’s estate is not being reorganized in a chapter 13; rather, the estate is being liquidated

under chapter 7. Accordingly, the statutorily mandated commission is not preempted by the

bankruptcy code because it does not conflict with the goals of a chapter 7 bankruptcy. “Nothing in

the bankruptcy code deprives the Sheriff of his right to payment under state law.” Loehwing, 320

B.R. at 286. The Court is guided by Loehwing, which facts mirror those of the case sub judice.

The preemption doctrine is inapplicable to the situation here. Thus, satisfaction of a foreclosure

judgement from the proceeds of a sale conducted by a chapter 7 trustee, before a sheriff completes

his duties, is a “settlement” within the meaning of N.J. STAT. ANN. 22A:4–8. The Sheriff is entitled

½ of the amount of the percentage allowed thereby.7 As there are no facts in dispute, the Sheriff is

likewise entitled to summary judgment as a matter of law.


7 This Court does not make any finding as to the value of the services rendered by the Sheriff. Much like with the
chapter 7 trustee’s commissions under 11 U.S.C. § 326, or the 20% commission to which assignees for the benefit of



                                                       12
Case 18-01531-MBK            Doc 21     Filed 04/09/19 Entered 04/11/19 11:30:11                      Desc Main
                                       Document     Page 13 of 15


        Now the Court must turn its attention to the amount upon which the Sheriff’s commission

is to be calculated. Again, the facts are not in dispute. The parties simply disagree as to the

method of calculation. The Trustee asserts that if any amount is to be used it should be that of the

foreclosure judgment ($307,632.33), while the Sheriff contends the Court should use the amount

realized through the sale ($1,015,000.00). The Court holds that a sheriff’s commission must be

calculated on the amount received by the creditor in cancellation of the debt, which in this case is

the amounts fixed in the foreclosure judgment.


        The purpose of a sheriff’s sale is so that a creditor can recoup money on a delinquent

debt. During this process, the sheriff effectively serves as an agent of the creditor. New Jersey

courts have equated a sheriff conducting a sale to an auctioneer who should look to the seller

(creditor) for his compensation, unless advertised differently. See, e.g., Howard Sav. Bank v.

Sutton, 246 N.J. Super. 482, 485, (Ch. Div. 1990). Therefore, it is only natural that the amount of

the sheriff’s commission should be based on the amount realized on behalf of the creditor. In

1837, the New Jersey Supreme Court met with a scenario in which the proceeds of a sheriff’s

sale exceeded the amount due to the creditor. Sinnickson v. Gale, 16 N.J.L. 21, 21 (1837). The

question before the court was whether the sheriff was entitled to retain a commission based on

the amount of sale, or whether he was entitled to a commission based solely on the sum actually




creditors are entitled under N.J. STAT. ANN. 2A:19-43, it is the province of the legislative body to fix the
commission scheme. See, e.g., In re Ruiz, 541 B.R. 892, 897 (B.A.P. 9th Cir. 2015). This Court will not second
guess whether the existing commission scheme is reasonable and appropriate.




                                                        13
Case 18-01531-MBK         Doc 21    Filed 04/09/19 Entered 04/11/19 11:30:11              Desc Main
                                   Document     Page 14 of 15


raised for the creditor. Id. The Sinnickson court traced the act then in force back to its 1799

predecessor, which contained the following language,

       For serving every execution, if for one hundred Dollars or less, one dollar; and if
       above that sum, two cents on every dollar, to be computed on the amount of the
       debt, or damages, paid, or secured to the plaintiff.

Id. (emphasis added). The court concluded that “the legislature never intended to give the

sheriff . . . a commission for sales over and above the amount required to satisfy the

execution.” Id. at 2.

       In 2001, the Supreme Court of New Jersey decided this issue once again, and

bottomed its decision on Sinnickson and Sturges, when it wrote, “[i]n the context of the

issue before us, Sinnickson and Sturges demonstrate the longstanding legislative

authorization and judicial recognition of the practice of compensating sheriffs for their

services in execution sales on the basis of the amount of the underlying obligation or

settlement.” BTD-1996 NPC 1 L.L.C. v. 350 Warren L.P., 170 N.J. 90, 97 (2001).

       This Court sees no reason to anger the spirits of early American jurisprudence or upset

well established precedent. The Sheriff’s commission should be calculated based on the amount

of the foreclosure judgment, which is the amount he initially endeavored to recover on behalf of

Manasquan. To rule otherwise, would grant a windfall to the Sheriff that the Court cannot

permit. Moreover, since surplus funds, outside of a bankruptcy, would be turned over to the

judgment debtor (mortgagor), any commission applied against funds which exceed the amount

necessary to satisfy the foreclosure judgment would reduce the available funds to be returned to

the judgment debtor. Clearly, as noted above, the Sheriff does not act as an agent or for the




                                                 14
Case 18-01531-MBK         Doc 21    Filed 04/09/19 Entered 04/11/19 11:30:11            Desc Main
                                   Document     Page 15 of 15


benefit of the judgment debtor, and it would be nonsensical to rub salt into the wound by having

the foreclosed party bear the additional costs.


   VI.      Conclusion

         For the aforementioned reasons, the Sheriff’s Motion for Summary Judgment is denied in

part and granted in part. The Sheriff shall receive one-half of the statutory commission, to be paid

out of the bankruptcy estate as a part of Manasquan’s secured claim, calculated on the amounts

due under the foreclosure judgment. The Trustee’s Cross Motion for Summary Judgment is denied.

Sheriff’s counsel is directed to submit a form of judgment.




Dated: April 9, 2019




                                                  15
